                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        THOMAS WEBSTER,                                   Case No. 18-01580 EJD (PR)
                                  11
                                                      Plaintiff,                          ORDER OF TRANSFER
                                  12
Northern District of California
 United States District Court




                                  13            v.
                                  14
                                        RHONDA LOVE, et al.,
                                  15
                                                      Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed a civil rights complaint pursuant to 42 U.S.C. § 1983
                                  19   against several officials at various state facilities. Plaintiff alleges various deficiencies in
                                  20   the conditions of confinement that occurred during his stay at the “Haskins House,” a
                                  21   “statewide transitional re-entry program,” which he claims arise to deliberate indifference
                                  22   to serious medical needs in violation of the Eighth Amendment. (Compl. at 2-3.) Because
                                  23   the responsible Defendants reside in and the acts complained of occurred in Fresno
                                  24   County, which lies within the venue of the Eastern District of California, see 28 U.S.C. §
                                  25   84(b), venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). For
                                  26   the foregoing reasons, the Court orders this matter be TRANSFERRED to the Eastern
                                  27   District of California. See 28 U.S.C. § 1406(a).
                                  28
                                   1             Plaintiff also names Defendants at the Napa State Hospital (“NHS”) but makes no
                                   2   specific allegations against them in the complaint. (Compl. at 1-2.) The Court notes that
                                   3   Plaintiff has a separate action pending against one of the Defendants named in this action
                                   4   based on identical allegations. See Webster v. Samulson, Case No. 18-01969 EJD (PR).
                                   5   Accordingly, the claims against Defendant Melody Samulson are DISMISSED as
                                   6   duplicative. If Plaintiff wishes to pursue any other claims against other NHS officials or
                                   7   employees, he must file them in a separate action.
                                   8             The Clerk shall terminate all pending motions and transfer the entire file to the
                                   9   Eastern District of California.
                                  10             IT IS SO ORDERED.
                                               11/28/2018
                                       Dated: _____________________                            ________________________
                                  11
                                                                                               EDWARD J. DAVILA
                                  12
Northern District of California




                                                                                               United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Transfer
                                  27   P:\PRO-SE\EJD\CR.18\01580Webster_transfer-ED.docx


                                  28                                                       2
